Title: John Adams to Abigail Adams, 5 April 1786
From: Adams, John
To: Adams, Abigail


     
      My dear
      Buckingham April 5. 1786
     
     We have Seen Magnificence, Elegance and Taste enough to excite an Inclination to see more. We conclude to go to Birmingham, per­haps to the Leasowes, and in that Case shall not have the Pleasure to see you, till Sunday or Monday.
     Love to my dear Nabby, and to Coll Smith. He will be so good as to give this account of Us, if any Questions are asked. Yours forever
     
      John Adams
     
    